Case: 10-41068 Document: 00511388417 Page: 1 Date Filed: 02/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 21, 2011

                                     No. 10-41068                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



JAMES EDWARD LEAF,

                                                   Plaintiff-Appellant
v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY;
DOUGLAS H. SCHULMAN, Commissioner of Internal Revenue Service;
UNITED STATES OF AMERICA, INTERNAL REVENUE SERVICE,

                                                   Defendants-Appellees




                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 3:10-CV-263


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant James Edward Leaf, a tax protester, appeals the Final
Judgment of the district court ordering that he take nothing, that his action be
dismissed with prejudice, and that the government recover costs. We affirm.
       The aforesaid judgment was issued on the same day that the district court
issued its Order Adopting Report and Recommendation of the September 22,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-41068 Document: 00511388417 Page: 2 Date Filed: 02/21/2011



                                  No. 10-41068

2010 Report and Recommendation of the magistrate judge which succinctly but
completely analyzed the futility, in fact and in law, of Plaintiff-Appellant’s
action. We have reviewed that Report and Recommendation as well as the briefs
of the parities and the record on appeal and the applicable law, as a result of
which we are satisfied beyond cavil that the judgment of the district court should
be – and hereby is – affirmed in all respects.
AFFIRMED.




                                        2